                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BRITNEY B. SCONIERS,                          )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )    CIV. ACT. NO. 2:17cv555-ECM
                                              )               (WO)
MEGAN J. BRENNAN, et al.,                     )
                                              )
      Defendants.                             )

                      MEMORANDUM OPINION and ORDER

      Now pending before the court is the Recommendation of the Magistrate Judge

(doc. 65) which recommends that the defendants’ partial motion to dismiss (doc. 56)

be granted and that the plaintiff’s claims for punitive damages against defendant

Megan J. Brennan in her official capacity be dismissed, that the plaintiff’s Title VII

claim against defendant USPS be dismissed, and that the plaintiff’s state law FTCA

claims against defendants Brennan and USPS be dismissed for lack of subject-matter

jurisdiction. (Doc. 65). On October 16, 2018, the plaintiff filed objections to the

Recommendation. (Doc. 66). The Court has carefully reviewed the record in this

case, including the Recommendation, and the plaintiff’s objections. See 28 U.S.C.

§ 636(b).

      When a party objects to a Magistrate Judge’s Recommendation, the district

court must review the disputed portions of the Recommendation de novo. 28 U.S.C.
§ 636(b)(1). The district court “may accept, reject, or modify the recommended

disposition; receive further evidence; or resubmit the matter to the magistrate judge

with instructions.” FED.R.CIV.P. 72(b)(3). De novo review requires that the district

court independently consider factual issues based on the record. Jeffrey S. ex rel.

Ernest S. v. State Bd. of Educ. Of Ga., 896 F.2d 507, 513 (11th Cir. 1990). See also

United States v. Gopie, 347 F. App’x 495, 499 n. 1 (11th Cir. 2009). However,

objections to the Recommendation must be sufficiently specific in order to warrant

de novo review. See Macort v. Prem, Inc., 208 F. App’x 781, 783-85 (11th Cir.

2006). Otherwise, a Recommendation is reviewed for clear error. Id. The plaintiff’s

objections to the Recommendation lack specificity and fail to state any factual bases

for her objections. See Doc. 66. For example, “the plaintiff objects to all factual

and/or legal findings of the Magistrate Judge.”1 (Id. at 3). Thus, due to the lack of

specificity in the plaintiff’s objections, the Court reviews the Recommendation for

clear error, and finds that the plaintiff’s objections are due to be overruled.2

       Relying on Martin v. United States, 439 F. App’x 842 (11th Cir. 2011) (No.

11-11140) (unpublished opinion), the plaintiff first objects to the dismissal of her

FTCA claims. She argues that her claims should not be dismissed because the claims


1
  Rather than raise specific objections, the plaintiff asserts that she “seeks leave to amend her
complaint.” (Doc. 66 at 2, 3, & 4).
2
  Although the plaintiff’s objections are general in nature, one objection warrants a more detailed
analysis by the Court. While the lack of specificity in the plaintiff’s objections require review
under the clear error standard, even under the more stringent de novo review, the plaintiff’s
objections are due to be overruled for the reasons set forth herein.
.
“would have been timely had they been filed on the date the underlying civil action

was commenced.” (Doc. 66 at 2). Her reliance on Martin is misplaced. While 28

U.S.C. § 2679(d)(5) provides a limited exception to an untimely filed FTCA claim,

that section “unquestionably includes a threshold condition, namely that there is “an

action or proceeding in which the United States is substituted as the party defendant”

that “is dismissed for failure first to present a claim” to the proper administrative

agency. § 2679(d)(5). Martin, 439 F. App'x at 845. Sconiers cannot meet this

condition because the United States has never been substituted as a defendant in this

action. Consequently, the Court lacks subject matter jurisdiction over the plaintiff’s

Federal Tort Claims Act (“FTCA”) claims because she has failed to exhaust her

claims as required by the FTCA. See 28 U.S.C. § 2675(a). The plaintiff’s exclusive

remedy against the individual defendants is pursuant to the FTCA. See 28 U.S.C. §

2679.1 Under the FTCA, Congress waived sovereign immunity and granted consent

for the United States to be sued for acts committed by any “employee of the

Government while acting within the scope of his office or employment.” 28 U.S.C.

1
    Title 28 U.S.C. § 2679(b)(1) provides, in pertinent part, as follows:

                 The remedy against the United States provided by sections 1346(b)
                 and 2672 of this title for injury or loss of property, or personal injury
                 or death arising from the negligent or wrongful act or omission of
                 any employee of the Government while acting within the scope of
                 his office or employment is exclusive of any other civil action or
                 proceeding for money damages by reason of the same subject matter
                 against the employee whose act or omission gave rise to the claim
                 or against the estate of such employee.

.
§ 1346(b)(1). However, a prerequisite to filing suit is that “[a]n action shall not be

instituted . . . unless the claimant [has] first presented the claim to the appropriate

Federal agency and [her] claim [has] been finally denied by the agency in writing

and sent by certified or registered mail.” 28 U.S.C. § 2675(a) (emphasis added). See

Turner ex rel. Turner v. United States, 514 F.3d 1194, 1200 (11th Cir. 2008). See

also Dalrymple v. United States, 460 F.3d 1318, 1324 (11th Cir. 2006); Pompey v.

Coad, 314 F. App’x 176, 179 (11th Cir. 2008) (“A claimant under the FTCA,

however, must meet certain exhaustion requirements before a federal court may

exercise jurisdiction over a suit under the FTCA, including presentation of a claim

to the appropriate agency and denial of the claim by the agency.”).               This

administrative prerequisite is jurisdictional and cannot be waived.         Barnett v.

Okeechobee Hosp., 283 F.3d 1232, 1237 (11th Cir. 2002) (administrative notice

requirement is jurisdictional and not subject to waiver); Lykins v. Pointer, Inc., 725

F.2d 645, 646 (11th Cir. 1984) (same).

      In her brief in response to the defendants’ motion to dismiss, the plaintiff

concedes that at the time she filed her response, she had not yet filed an

administrative claim as required by the FTCA. See Doc. 61 at 12 (“The plaintiff is

mailing the administrative claim to the USPS tomorrow.”) In her objections to the

Recommendation, she asserts that she has “presented the claim to the United States




.
Postal Service by certified mail.”3 (Doc. 66 at 2). Thus, it is clear that the plaintiff

had not exhausted her administrative remedies when she instituted this action, and

she cannot establish that she has satisfied the jurisdictional prerequisite for this court

to exercise jurisdiction over her FTCA claims. See Lykins, 725 F.2d at 647 (a

plaintiff must provide proof that she satisfied the jurisdictional requirements to

institute suit against the government). See also Suarez v. United States, 22 F.3d

1064, 1065 (11th Cir. 1994) (“A federal court may not exercise jurisdiction over a

suit under the FTCA unless the claimant first files an administrative claim with the

appropriate agency.”). Her objection to the dismissal of her state tort law FTCA

claims are due to be overruled.

       Sconiers next objects to the dismissal of the individual defendants but she

provides the Court no legal or factual basis for her objection.4 Thus, her objection

is due to be overruled.


3
  Sconiers also asserts that she “seeks leave to amend the complaint to add the United States as a
defendant.” It has long been the law of the Eleventh Circuit that “[w]here a request for leave to
file an amended complaint is simply imbedded within an opposition memorandum, the issue has
not been properly raised.” Cita Trust Co. AG v. Fifth Third Bank, 879 F.3d 1151, 1157 (11th Cir.
2018) quoting Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009) (quotation omitted); see
also Long, 181 F.3d at 1279–80 (holding that a plaintiff’s failure to request leave to amend
anywhere outside of her opposition to the motion to dismiss “preclude[d] the plaintiff’s argument
on appeal that the district court abused its discretion by denying her leave to amend her
complaint”)”. Sconiers has not properly moved for leave to amend her complaint, and the United
States has not been added as a party in this action.
4
   Sconiers asserts that the individual defendants should not be dismissed because she “seeks
leave to amend the complaint to state Bivens claims against the individual defendant(s).” (Doc.
66 at 2). This is not a basis for objecting to the Recommendation, nor is it the appropriate
vehicle to move to amend the complaint. See Fn. 1, infra.
.
    Accordingly, for the reasons as stated and for good cause, it is

    ORDERED as follows that:

    1. the plaintiff’s objections (doc. 66) are OVERRULED;

    2. the Recommendation of the Magistrate Judge (doc. 65) is ADOPTED.

    3. the defendants’ partial motion to dismiss (doc. 56) be and is hereby

       GRANTED.

    4. the plaintiff’s claims for punitive damages under Title VII against

       defendant Megan J. Brennan in her official capacity are DISMISSED.

    5. the plaintiff’s Title VII claim against USPS is DISMISSED.

    6. the plaintiff’s state-law FTCA claims against Brennan and USPS are

       DISMISSED for lack of subject matter jurisdiction.

    7. this case with respect to the plaintiff’s remaining claims is REFERRED

       BACK to the Magistrate Judge for further proceedings.

    DONE this 10th day of January, 2019.


                        /s/ Emily C. Marks
                       EMILY C. MARKS
                       UNITED STATES DISTRICT JUDGE




.
